Exhibit 10.12.2

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This AMENDMENT, dated as of March 20, 2008, by and between Principal Financial
Group, Inc., a Delaware corporation (together with all successors thereto
“PFGI”), Principal Financial Securities, Inc., an Iowa corporation, and
Principal Life Insurance Company, an Iowa corporation (together with all
successors thereto “Life”) (each of the foregoing referred to individually as a
“Company” or, collectively, as “Companies”) and J. Barry Griswell (“Executive”),
is to that certain Employment Agreement dated as of April 1, 2004, by and
between Companies and Executive (as supplemented to date, the “Agreement”).

 

WHEREAS, Executive plans to retire from employment with Companies on
December 31, 2008 (“Executive’s Retirement Date”), and

 

WHEREAS, in contemplation of and preparation for Executive’s upcoming
Retirement, prior to Executive’s Retirement Date, some of Executive’s duties
shall be transferred to other personnel of Companies.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Companies and Executive hereby agree as follows:

 

1.     Effective May 1, 2008, notwithstanding anything to the contrary set forth
in Section 2.1 of the Agreement, Executive’s position with each of PFGI and Life
shall be Chairman.

 

2.     Executive’s Employment Period under the Agreement shall end on
Executive’s Retirement Date.  Executive and PFGI waive all rights with respect
to receipt of written notice as provided in Section 3.1 of the Agreement (but
expressly do not waive any rights or requirements under or in connection with
Section 6.5 of the Agreement).

 

3.     Notwithstanding Executive’s Retirement, PFGI shall use commercially
reasonable efforts to cause Executive to continue as a board member of PFGI
through completion of Executive’s current term on such board, which expires May,
2009.

 

4.     The provisions of Section 5.1 of the Agreement shall continue in force
for two (2) years from Executive’s Retirement Date.

 

5.     Notwithstanding anything to the contrary set forth in Section 7.4 of the
Agreement, all work product of Executive’s relating to his book initially titled
The Savvy Quotient shall be the property of Executive.

 

6.     It is expressly understood and agreed that nothing herein or contemplated
hereby constitutes or shall constitute “Good Reason” under the Agreement or
shall constitute a termination of any kind except a Termination for Retirement
under the Agreement.

 

Except as otherwise set forth herein, the terms and provisions of the Agreement
shall continue in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Amendment on the date first
above written.

 

 

 

PRINCIPAL FINANCIAL GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ William T. Kerr

 

 

 

 

Its:

Chairman, Human Resources Committee of the

 

 

Board of Directors

 

--------------------------------------------------------------------------------


 

 

 

PRINCIPAL LIFE INSURANCE COMPANY

 

 

 

 

 

 

 

By:

/s/ William T. Kerr

 

 

 

 

Its:

Chairman, Human Resources Committee of the

 

 

Board of Directors

 

 

 

 

 

 

PRINCIPAL FINANCIAL SERVICES, INC.

 

 

 

 

 

 

 

By:

/s/ William T. Kerr

 

 

 

 

Its:

Chairman, Human Resources Committee of the

 

 

Board of Directors

 

 

 

 

 

 

 

 

J. Barry Griswell

 

 

 

 

 

 

 

 

/s/ J. Barry Griswell

 

2

--------------------------------------------------------------------------------